FILED
                            NOT FOR PUBLICATION                             JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In the Matter of: DOCTORS                        No. 10-55499
MARKETING GROUP, INC.,
                                                 D.C. No. 2:08-cv-07727-GW
               Debtor,

                                                 MEMORANDUM *
JEFF HOLMES,

               Appellant,
    v.

FRONTLINE MEDICAL ASSOCIATES,
INC., a California corporation,

               Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jeff Holmes appeals pro se from the district court’s order reversing the

bankruptcy court’s decision and vacating the judgment as void for lack of subject

matter jurisdiction. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo, Sea Hawk Seafood, Inc. v. Alaska (In re Valdez Fisheries Dev. Assoc.), 439

F.3d 545, 547 (9th Cir. 2006), and we affirm.

      Contrary to Holmes’s contention, the bankruptcy court did not have

jurisdiction over this proceeding because the outcome would have no effect on the

estate being administered in bankruptcy. See Fietz v. Great W. Sav. (In re Feitz),

852 F.2d 455, 457 (9th Cir. 1988) (bankruptcy courts have “related to” jurisdiction

over a civil proceeding only when “‘the outcome of the proceeding could

conceivably have any effect on the estate being administered in bankruptcy’”

(citation omitted)); see also Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006)

(“[S]ubject matter jurisdiction, because it involves a court’s power to hear a case,

can never be forfeited or waived.” (citation omitted)).

      AFFIRMED.




                                           2                                     10-55499